                                          Case 4:18-cv-04662-YGR Document 81 Filed 06/19/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                        RABAB ABDULHADI,
                                  11                                                       Case No. 4:18-cv-04662-YGR
                                                       Plaintiff,
                                  12                                                       ORDER: (1) REQUIRING COUNSEL OF
Northern District of California




                                                v.
 United States District Court




                                                                                           RECORD TO SUBMIT FURTHER
                                  13                                                       INFORMATION RE: WITHDRAWAL OF
                                        BOARD OF TRUSTEES OF THE CALIFORNIA                COUNSEL FOR PLAINTIFF; (2) CONTINUING
                                  14    STATE UNIVERSITY, ET. AL.,                         HEARING ON THE MOTION TO WITHDRAW

                                  15                   Defendants.                         Dkt. No. 78

                                  16

                                  17          The Court has received the motion of plaintiff’s counsel (“Counsel”) to withdraw from
                                  18   representation of plaintiff (“the Client”) in the above-captioned action, along with the
                                  19   accompanying declaration. (Dkt. No. 78.) The hearing on such motion is currently set for June
                                  20   30, 2020. The Court ORDERS counsel to submit further information in support of the motion in
                                  21   advance of the hearing, as follows:
                                  22          1. The hearing is CONTINUED to July 14, 2020.
                                  23          2. By no later than July 2, 2020, Counsel shall file a supplemental declaration indicating
                                  24   that Counsel has: (1) spoken directly with the Client, telephonically or in person, about the case
                                  25   generally and the status of the proceedings, including the date of such communication or, if Client
                                  26   is not responsive, how Counsel has transmitted such information to the Client; (2) discussed with
                                  27   the Client the delivery of any legal files to the Client and other consequences of Counsel’s
                                  28   withdrawal in this matter; and (3) informed the Client of the date, time, and location for the
                                          Case 4:18-cv-04662-YGR Document 81 Filed 06/19/20 Page 2 of 2




                                   1   hearing on Counsel’s motion to withdraw and the Client’s right to appear and contest the

                                   2   withdrawal.

                                   3          3. By no later than July 2, 2020, Counsel shall also file proof of service of a notice to the

                                   4   Client as follows:

                                   5                  NOTICE TO CLIENT WHO WILL BE UNREPRESENTED
                                              You will not have an attorney representing you. You may wish to seek legal
                                   6
                                              assistance. If you do not have a new attorney to represent you in this action or
                                   7          proceeding, and you are legally permitted to do so, you will be representing
                                              yourself. It will be your responsibility to comply with all court rules and
                                   8          applicable laws. If you fail to do so, or fail to appear at hearings, action
                                              may be taken against you. You may lose your case.
                                   9
                                              If you do not keep the Court and other parties informed of your current address
                                  10          and telephone number, they will not be able to send you notices of actions that
                                              may affect you, including actions that may adversely affect your interests or
                                  11          result in your losing your case.
                                  12
Northern District of California
 United States District Court




                                              4. By no later than July 14, 2020, Counsel shall file a notice with the Court of Client’s
                                  13
                                       current and/or last known address and telephone number.
                                  14

                                  15          Should Counsel fail to comply with the above requirements, the Court may deny the

                                  16   motion to withdraw.
                                  17          IT IS SO ORDERED.
                                  18
                                       Dated: June 19, 2020
                                  19

                                  20                                                  ______________________________________
                                                                                            YVONNE GONZALEZ ROGERS
                                  21                                                      UNITED STATES DISTRICT JUDGE

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
